Citation Nr: 0614709	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1998 to 
July 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the RO 
in Cleveland, Ohio, that granted service connection and 
assigned an initial 10 percent rating, each, for lumbar 
strain and for migraine headaches, each, effective from July 
6, 2002.  (The Board notes that the veteran's claims file was 
temporarily transferred to the RO in Cleveland for 
adjudication and was subsequently returned to the 
jurisdiction of the RO in San Diego, California).

The veteran filed a notice of disagreement (NOD) in June 
2003, and the RO issued a statement of the case (SOC) in 
October 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2003.

In March 2004, the veteran testified during a hearing before 
a Decision Review Officer (DRO): a transcript of that hearing 
is associated with the claims file.  Later that same month, 
the DRO awarded a higher initial rating of 30 percent for 
migraine headaches (also from July 6, 2002), but continued 
the denial of any higher rating for migraine headaches or for 
lumbar strain following a de novo review of the entire 
evidence of record, as reflected in a March 2004 supplemental 
SOC (SSOC).
 
In March 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.  During the hearing, the veteran 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence. The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).

The Board has characterized the claims for higher initial 
ratings in light of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (distinguishing original claims from 
claims for increase for already service-connected 
disability).  Further, while the RO has assigned a higher 
initial rating of 30 percent for migraine headaches during 
the pendency of this appeal, as a higher rating is available, 
and the veteran is presumed to seek the maximum available 
benefit, the claim for a higher rating remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on each claim.
 
With regard to the veteran's service-connected lumbar strain, 
the RO has evaluated this condition as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) for 
lumbosacral strain.  

The veteran most recently underwent VA examination for 
evaluation of her lumbar spine disability in May 2002; at 
that time, the examiner noted that she had tenderness to 
palpation of the lumbar paraspinal area and there was 
associated painful motion without muscle spasm or weakness.  
On range of motion testing of the lumbar spine, flexion was 
limited to 70 degrees with pain, extension to 30 degrees with 
pain, right and left lateral bending each to 35 degrees with 
pain, and right and left rotation each to 35 degrees.  The 
examiner noted that range of motion of the lumbar spine was 
limited by pain, with pain having the major functional impact 
on the veteran.

The Board points out that, when evaluating joints on the 
basis of limited motion, VA must consider whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2005).  These determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors, 
to include with repeated use and during flare-ups.  See 
DeLuca, 8 Vet. App at 205-207.  In this case, the May 2002 
examiner observed that the veteran had pain on motion, but 
did not then indicate whether she demonstrated any additional 
loss of range of motion as a result of such.

The Board also points out that effective September 26, 2003, 
VA revised the rating schedule for evaluation of that portion 
of the musculoskeletal system that addresses disabilities of 
the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, while the veteran and her representative were 
provided notice of the revised rating criteria in the October 
2003 SOC, the RO has not obtained the examination findings 
responsive to the new criteria.  The Board finds that such 
examination findings would be helpful in resolving the claim 
for a higher rating for lumbar spine disability.

The Board further notes that, as regards the veteran's 
service-connected migraine headaches, the RO has evaluated 
this condition as 30 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2005).  

On VA neurological examination in April 2005, the VA examiner 
reviewed the veteran's medical history and subjective 
complaints of headache pain three to four times a week, with 
bad headaches associated with nausea and vomiting that 
required pain medication once a week.  However, the examiner 
did not render sufficient findings as to frequency or 
duration of prostrating attacks, or as to incapacitating 
episodes, if any, associated with the migraine headaches 
(which provides the basis for rating the disability), nor did 
the examiner offer any assessment as to the severity of the 
disability, to include the extent to which the veteran's 
symptoms impair his economic adaptability.  Hence, an 
appropriate VA neurological examination, with sufficient 
findings responsive to the applicable rating criteria, is 
needed to resolve the claim on appeal.

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA neurological examination (for service-
connected migraine headaches) and orthopedic examination (for 
service-connected lumbar strain), by physicians, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may result in a denial of the claim(s) 
for higher initial rating(s).  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id.  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file a copy of the notice of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records. The record reflects 
that during the March 2006 Board hearing, the veteran stated 
that she currently receives treatment at the La Jolla VA 
Clinic in La Jolla, California; however, the claims file 
currently includes only outpatient treatment records from the 
VA Escondido Clinic dated from October 2003 to January 2004 
and a January 2004 neurology clinic record from the San Diego 
VA Medical Center (VAMC).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facilities, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2004), as regards obtaining records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
for initial evaluations of the disabilities on appeal. The 
RO's notice letter to the veteran should explain that she has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2004) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in her possession, 
and ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim for an initial rating in excess of 10 
percent for lumbar strain, the RO should specifically 
consider the applicable rating criteria for spine 
disabilities in effect prior to and after September 26, 2003.  
Further, in adjudicating each claim on appeal, the RO must 
document its specific consideration of whether staged rating 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson, is 
appropriate. Finally, for the sake of efficiency, the RO's 
adjudication of the claims should also include consideration 
of the evidence submitted directly to the Board in March 2006 
(notwithstanding the March 2006 waiver of initial RO 
consideration of evidence then submitted).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:  

1.  The RO should request from VA 
facilities in San Diego and La Jolla, 
California, all outstanding records of 
evaluation of and/or treatment for the 
veteran's headaches and/or his back, from 
October 2003 to the present, following 
the procedures set forth in 38 C.F.R. § 
3.159 (2005).  All records and/or 
responses should be associated with the 
claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo appropriate VA 
neurological examination for evaluation 
of her migraine headaches and VA 
orthopedic examination for evaluation of 
her lumbar strain, each, by physicians.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
the report of each examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each physician should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.




Neurological examiner- Regarding the 
veteran's service-connected migraine 
headaches, the physician should render 
specific findings with respect to the 
existence and extent (or frequency and 
intensity, as appropriate), of any 
prostrating migraine attacks. The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of 
signs and symptoms that require bed rest 
prescribed by a physician and treatment 
by a physician, if any). The physician 
should comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the veteran's 
economic adaptability.  The physician 
should note consideration of the 
veteran's employment sick leave history.  

Orthopedic examiner- Regarding the 
veteran's service-connected lumbar 
strain, the physician should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The physician should also indicate 
whether there is any ankylosis of the 
spine, and if so, whether such is 
favorable or unfavorable; as well as 
whether there is any abnormal gait and/or 
any abnormal spine contour, such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  

5.  If the veteran fails to report to 
either scheduled examination(s), the RO 
must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
(to include the evidence submitted 
directly to the Board in March 2006) and 
legal authority (to include, for the 
lumbar spine disability, the former and 
revised applicable criteria).  In 
considering each claim, the RO must also 
document its consideration of whether 
"staged ratings," pursuant to Fenderson 
(cited to above), is warranted.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

